Smith, J.,
delivered the opinion of the court.
Appellee recovered in the court below damages alleged to have been sustained by him because of certain defamatory words alleged to have been spoken of him by a servant of appellant while in the discharge of his master’s business. Upon ascertaining that these words had been spoken of him, appellee wrote to appellant requesting an apology, and that an explanation be made *883to the person to whom the words had been spoken, which request was complied with by the ágent of appellant alleged to have spoken the words. This apology was mot made by reason of any promise, express or implied, that it would constitute full reparation for the injury inflicted, and consequently the court below properly held that it could not be pleaded in bar of the action, but was admissible in evidence, and could be considered by the jury in mitigation of damages.
Over the objection of appellant, appellee was permitted to amend his declaration by adding a count predicated on Sec. 10 of the Code of 1906, by which certain words are made actionable. In so doing the court committed fatal error. This section has no application in a suit to hold a principal liable for words spoken by an .agent, unless possibly in a case where such words were spoken at the command of the principal, as to which we ■express .no opinion.' Its language, together with the fact •that its first appearance in our statutes was as Sec. 9 of the “Act to suppress dueling,” passed June 13, 1822 (Rev. Code of Laws 1824, Ch. 50), demonstrates that its enactment was for the purpose of preventing personal ■difficulties, and that, consequently,' it applies only to persons liable to become involved in such a difficulty by reason of having referred to another in words of the char■aeter therein mentioned.

Reversed and remanded.